Title: To John Adams from Tench Coxe, 1 March 1789
From: Coxe, Tench
To: Adams, John


          
            Sir
            New York March 1. 1789
          
          Having just recd. a letter from my friend Doctor Rush, which contained the enclosed pacquet for you, I do myself the honor of covering it to you lest Col. Smith should have left Massachusetts: and since I have taken this liberty, Sir, I will do myself the pleasure to add such information as I conceive it may be any pleasure to you to receive.
          The Returns from Virginia are recd. as far as nine, of whom six are friendly, three unfriendly to the Constitution. The Kentucky District is unknown. Hence it appears that the Dispositions of Virginia to the Constitution have become more favorable—
          Private letters from S. Carolina confirm the probability of their running Mr. Rutlege as Vice president, but I have great pleasure, Sir, in congratulating you on the certainty of the election of a much

more acceptable and proper character to that honorable Appointment—
          A vessel from Georgia while I write brings information that Genl. Washington & you would have the votes of the presidential Electors, & that their Reps. will probably be all federalists—
          There seems no doubt that John Lawrence Esqr. and Ezra LHomedieu Esqr. will represent the two Southern districts of this state, tho it is uncertain whether any other person; friendly to the constitution will be carried in the other four Districts— Our last Advices render it doubtful whether the legislature will concur in any mode of electing Senators, but tis probable you will have later Advices than ours from Albany.
          A law of great Importance has passed in Pennsa. altering the nature of tenures. Any foreigner, not being at the time of purchase an enemy, may buy & hold lands in our state. In order to make this deviation from the feudal system safely, the law confines their right to the ensuing three years. There are yet 8 Millions of Acres of land to be sold by our state— Many of these great tracts are finely situated, & of extraordinary quality.
          The following Gentlemen are arrived here. Of the federal Senate Messrs. Langdon, Wingate, Strong, Johnson, Ellsworth; and of the house of representatives Messrs. Thatcher, Gilman, Leonard, Gerry, Ames, Huntingdon, Tucker. Several others are mentioned by them, as to be here on the 3d.—
          The Jersey Election is not yet closed. There seems no doubt of their being well disposed as all the candidates are known to be friendly to the constitution, except one whom I know pretty well & from whom I have no fears.—
          With wisdom & temper, Sir, our prospects appear very comfortable, and I feel a very firm confidence that those indispensable qualities of good Governors will not be wanting—
          With my most respectful Comps. to Mrs. Adams, &, if in Massachussetts, to Col & Mrs. Smith— I have the honor of being, Sir, / yr. most obedient / humble Servant
          
            Tench Coxe
          
        